Citation Nr: 0505893	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-18 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of anterior cruciate ligament (ACL) repair, 
right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record.

The Board notes that, at his hearing, the veteran showed 
scars on both of his knees to the undersigned Judge, and 
indicated that, in addition to his service-connected post-
operative residuals of the right knee, he also underwent a 
procedure on his left knee for the harvesting of tissue to be 
used in the right ACL repair.  The Board does not have 
jurisdiction over the left knee at this time, and therefore 
refers that matter to the RO for appropriate adjudication.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of ACL repair, 
right knee, are characterized by no more than slight 
subluxation or lateral instability, with extension limited to 
no more than 10 degrees, and flexion limited to no more than 
80 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of ACL repair, right knee, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A December 1999 X-ray report shows the veteran had ACL repair 
with hardware positioned in the lateral femoral condyle and 
in the proximal tibia.  There was some narrowing of the 
medial joint space.  The impression was previous surgery on 
the right knee from anterior cruciate repair.  Also noted was 
an abnormal appearing right medial femoral condyle, thought 
most likely secondary to old osteoschondral injury or 
osteochondritis desiccans.  There were free calcific bodies 
anteriorly, medial to the intercondylar notch.  There was 
probable joint effusion and swelling medially.

Also in December 1999, the veteran underwent VA examination.  
There were no medical records available for review.  The 
veteran said he had begun having pain in his knee about one 
year before.  He worked as a light laborer.  He was able to 
do his job, but reported that his right knee motion was 
somewhat of an impairment.  Squatting was impossible.  X-rays 
showed surgical residuals or hardware, and minimal 
degenerative changes as manifested by medial compartment 
narrowing.  The veteran was constitutionally well and able to 
travel, and travel alone.  On examination, he had a very 
slight limp.  The joints were normal looking except for the 
slightest swelling of the anterior right knee medially.  
There was no laxity of the right knee.  The right knee 
extended to 0 degrees and flexed to 80 degrees.  There was a 
long surgical scar of the right knee which was midline in the 
long axis above and below the knee.  The diagnosis was post 
surgery of the right knee.

A March 20, 2000, VA outpatient record shows it was medically 
inadvisable for the veteran to report to work.  He was able 
to return to work on March 21, 2000, for light duty for two 
weeks.  He was to do no prolonged standing, walking, or 
climbing ladders.  He could return to full duty April 3, 
2000.

In June 2000, the veteran underwent VA examination.  He 
reported that the quality of his life was adversely affected 
by residuals of his right knee injury.  Squatting, running, 
and jogging were out of the question.  His knee was painful 
most days, and he avoided activities that exacerbated his 
right knee disorder.  The veteran stated that it got in the 
way of his job performance.  On examination, the veteran 
walked with a slight limp, and there was no laxity of the 
right knee joint.  It flexed to 80 degrees and extended to 10 
degrees.  Beyond that, the veteran stated he was quite 
uncomfortable.  The diagnosis was chronic right knee pain 
following injury and surgery of the right knee, with 
degenerative changes demonstrated on X-rays.

VA records dated from December 1999 to November 2000 show the 
veteran was treated for a right knee disorder, characterized 
as status post a failed ACL reconstruction.  October 2000 VA 
records show the veteran underwent right knee ACL 
reconstruction.  It was noted that he also had surgery on the 
left knee, to harvest the ACL graft.  He then was seen after 
his surgery for follow-up treatment.

VA outpatient records dated from November 2000 to February 
2002 show the veteran continued to seek follow-up treatment 
for his right knee surgery.  He completed physical therapy.  
He complained several times that the screw in his knee was 
coming through his skin, and the physicians noted that he had 
protruding hardware.  An April 2001 entry shows the veteran's 
range of motion and strength were doing well.  He was also 
doing well with inline running.

In May 2001, the veteran again underwent VA examination.  He 
was using a Don-Joy brace to stabilize his knee joint.  He 
could ambulate, but did so with pain.  He did not take any 
pain medication at that time.  He could ambulate without any 
real restrictions up to 15 or 20 blocks at a stretch, except 
for the pain upon walking.  He could negotiate steps with 
pain.  On examination, the veteran had a surgical scar site 
over the anterior portion of the knee.  The scar was 
approximately five inches in length.  It was mobile and non-
tender.  It was not painful.  The lower portion of the scar 
where the screw was inserted in the tibial tuberosity was 
tender to touch and was painful.  There was no keloid 
formation.  It was not adherent to deeper tissue.  Range of 
motion was extension to 0 degrees and flexion to 95 degrees 
with mild instability of the right knee joint.  The diagnosis 
was ACL tear with complete repair.  There was no evidence of 
fatigability and with mild incoordination.  The veteran was 
prone for progression of his symptoms.  It was not possible 
for the examiner to predict the amount of dysfunction in the 
future.

In June 2004, the veteran was again seen for VA examination.  
His claims file was reviewed.  He complained of chronic pain 
in his right knee.  He used a brace to stabilize the knee 
joint.  He ambulated independently without any restrictions, 
although he complained of pain when he walked.  He took 
Motrin to help alleviate his symptoms.  On examination, the 
veteran's range of motion consisted of extension to 5 degrees 
and flexion to 95 degrees.  He had a mildly positive drawer 
sign.  He had surgical scars.  The first scar extended from 
the mid-patellar region to the tibial tuberosity.  It was 
approximately five inches in length, mobile, non-tender, and 
not adherent to deeper tissue.  There was prominence of the 
right tibial tuberosity on the right side.  The second scar 
was on the outer margin of the right knee, superior margin of 
the right knee.  It was approximately three inches in length, 
mobile, non-tender, and not adherent to deeper tissue.  The 
diagnosis was ACL injury to the right knee with revision.  
The examiner opined that there was clear evidence of a milder 
reduction in endurance due to chronic pain, with no evidence 
of instability with the brace.  Without the brace, there 
would be some mild instability.  The veteran was prone to 
fluctuations in the severity of his condition.  It was not 
possible for the examiner to predict the amount of 
dysfunction in the future.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge (VLJ).  The veteran indicated that his 
recent VA examination had lasted only two minutes.  He showed 
his knee to the VLJ, including the three scars on his right 
knee and the screw that was visible under his skin.  The 
veteran also displayed scarring on his left knee, from which 
ligament tissue had been removed for use in the repair of the 
right knee.  He said he generally gets up an hour early in 
the morning to get his leg going.  He wore a knee brace.  If 
said that, if he did not wear the brace, the knee gave out 
and twisted.  He did not feel confident to play sports on his 
knee.

The veteran further testified that he works in a warehouse, 
where it is often cold and there are concrete floors.  He 
drives a forklift and often bangs his service-connected knee.  
He said he had to take this job because it was what he knew 
how to do.  He had recently missed a day of work, and his 
boss threatened to fire him.  He was unable to play sports 
with his children.  His boss was now cooperating with him, 
but if he got fired the veteran would not be able to support 
himself and his family on the 20 percent disability he is 
receiving.  Because of his job, he was on his feet all day.  
He took pain medication.  The veteran was very concerned 
about the possibility that he could lose his job and would 
not be able to keep up with his child support payments.  He 
indicated that all of his scars are itchy, and tingle.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2002 and July 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2000 statement of the case (SOC) and March 2003 and 
September 2004 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right knee disability is currently rated a 
total of 20 percent disabled based on the assignment of two 
separate10 percent ratings.  One 10 percent disability rating 
was awarded because the veteran met the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Under DC 5010, 
arthritis, due to trauma, substantiated by X-ray findings, 
should be rated as arthritis, degenerative.  Under 38 C.F.R. 
§ 4.71a, DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is assigned with X-ray evidence of involvement or two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
disability rating is assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

In evaluating the veteran's rating, the Board must look to 
the code that evaluates the veteran's right knee limitation 
of motion.  Under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, flexion of the leg warrants a 30 
percent evaluation when limited to 15 degrees, a 20 percent 
evaluation when limited to 30 degrees, a 10 percent 
evaluation when limited to 45 degrees, and a 0 percent 
evaluation when limited to 60 degrees.  Here, the Board notes 
that the medical evidence shows that the veteran's flexion 
has never been limited to less than 80 degrees of flexion.  
Therefore, he would be rated noncompensable under the 
criteria of DC 5260.

Under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5261, extension of the leg warrants a 50 percent evaluation 
when limited to 45 degrees, a 40 percent evaluation when 
limited to 30 degrees, a 30 percent evaluation when limited 
to 20 degrees, a 20 percent evaluation when limited to 15 
degrees, a 10 percent evaluation when limited to 10 degrees, 
and a 0 percent evaluation when limited to 5 degrees.  A 
review of the medical evidence reveals that the veteran's 
extension has never been more limited than 10 degrees.  
Therefore, an evaluation in excess of 10 percent under DC 
5261 is not warranted.

The veteran also has a 10 percent disability rating under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
that code, recurrent subluxation or lateral instability of 
the knee warrants a 30 percent evaluation when severe, a 20 
percent evaluation when moderate, and a 10 percent evaluation 
when slight.  A review of the medical evidence shows no more 
than slight subluxation or lateral instability of the 
veteran's knee.  The Board initially notes that the December 
1999 and June 2000 VA examination records showed no laxity of 
the veteran's right knee.  Additionally, May 2001 and June 
2004 VA examination reports showed only that the veteran used 
a brace for stabilization, and he was diagnosed with only 
mild instability.  Therefore, the Board finds that an 
increase to a 20 percent disability rating under DC 5257 is 
not warranted.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his claim under 
all potentially applicable diagnostic codes.  However, the 
veteran has never been diagnosed with ankylosis of the knee, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  Therefore, a disability rating under Diagnostic 
Codes 5256, 5258, and/or 5262 is not warranted.

Finally, while the veteran has been shown to have scars that 
resulted from his two surgeries, the scars were not shown on 
examination to either be at least 144 square inches in area 
or painful or unstable on examination.  While the veteran 
testified in January 2005 that his scars itch, they were 
found repeatedly during examination to be mobile, non-
adherent, and non-tender.  Therefore, an extra disability 
rating under the criteria of 38 C.F.R. § 4.118, DCs 7802, 
7803, and/or 7804 is not warranted.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee.  See 38 C.F.R. §§ 4.40, 4.45.  With regard 
to establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected right knee 
disability are contemplated in the 20 percent rating 
assigned.  There is no indication that pain, due to 
disability of the right knee, caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his right knee disability, other than for 
his surgery, for which VA awarded a temporary 100 percent 
disability rating at the time.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.

While the veteran noted during his January 2005 hearing that 
he had missed the previous Monday because of his knee, and 
his boss stated that if it happened more it would affect his 
employment, the veteran also indicated that his boss worked 
with him cooperatively because he is a good employee.  It is 
obvious to the Board that the veteran exercises great 
dedication in maintaining his employment despite his service-
connected disability, which is very laudable on his part.  To 
date, however, there is no evidence that his right knee 
disability has ever caused him to lose a job, a promotion, or 
a pay raise.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's residuals of anterior cruciate ligament repair, 
right knee, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for residuals of 
anterior cruciate ligament repair, right knee is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


